Citation Nr: 1648188	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  04-38 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right hand fracture, to include acute gouty arthritis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1970 to December 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified before the undersigned Veterans Law Judge at a December 2015 video conference hearing; a transcript of the hearing has been associated with the claims file.  This matter was previously before the Board in February 2016, when it was remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran's right hand condition is not etiologically related to any incident of active military service.

2.  Manifestations of gout were not present in service.  


CONCLUSION OF LAW

The Veteran's right hand condition was not incurred or aggravated by active service and did not manifest during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for residuals of a right hand fracture, to include acute gouty arthritis, as the fracture occurred during active duty service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The  record establishes the first element of service-connection: the existence of a present disability.  VA medical center records throughout the claims period document complaints of pain and swelling in the Veteran's right hand (for example, see June 2003 and January 2007).  A May 2004 VA medical examiner diagnosed the Veteran with acute gouty arthritis.   Thus, the first element of service connection has been met.

With regard to the second element of service connection, the Board also finds that the record establishes an in-service injury.  The Veteran reported that that he injured his right hand in service during a fight with another Marine (see December 2015 hearing transcript and May 2016 VA medical examination).  The second element of service connection has therefore been met.  

Turning to the third element of service connection, the Board finds the record does not establish a causal relationship between the Veteran's current disability and his in-service injury.  Service treatment records contain reports of treatment for tinea pedis, other skin conditions, groin pain, stomach pain, and potential anesthesia reaction but not a right hand condition.  The Veteran testified at the December 2016 hearing that a week after the fight his hand was swollen and he could not bend it; he also testified that he had a knot on his right hand following the incident.  The December 1971 separation examination noted a one-inch scar on the Veteran's left thumb but made no mention of any irregularity on the right hand.  Furthermore, the Veteran acknowledged at the December 2015 hearing that he had not received treatment for his right hand in service.  Thus, the service records do not  support a finding that the condition existed in service.

There is also no competent medical evidence following service that supports a nexus between active duty service and the Veteran's right hand condition.  The Veteran testified at the December 2015 hearing that his hand did not bother him until years after service and that he never saw a doctor after service to treat his hand He also testified that he filed a claim for his hand and a head injury within a few years of his service, but the first claim associated with the record is a 2001 pension claim.  

The only medical opinion addressing the etiology of the claimed disability - the May 2016 VA examination - weighs against the claim.  After an examination of the Veteran's hand and review of the claims file, the examiner opined that it was less likely than not the Veteran's right hand condition was incurred in service, including as due to the reported in-service altercation.  The examiner noted that there were no indications of gout in service and it was not diagnosed until years after service.  The examiner also reported that there were no indications on the x-rays of any changes (degenerative or otherwise) on the Veteran's middle finger, including changes that would relate to the Veteran's in-service altercation.  The Board finds the May 2016 medical opinion is entitled to significant probative value in accordance with Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (declaring that the probative value of a medical opinion depends on "the factually accurate, fully articulated, sound reasoning . . . [of its] conclusion, not on the mere fact that the claims file was reviewed"). 

Considering the Veteran's statements, the service treatment records, and the medical evidence as a whole, the Board finds the Veteran's right hand condition was not incurred in or aggravated by active service.

The Board notes that arthritis is a chronic disease under 38 C.F.R. § 3.309(a); this means subsequent manifestations of arthritis are service connected in cases where arthritis is shown in service.  38 C.F.R. § 3.303(b).  No showing of continuity is required in such cases.  Id.  To demonstrate chronic disease such as arthritis in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  As noted above, the service treatment records do not indicate any treatment for gout or arthritis and the May 2016 VA examiner found no in-service indications of gout.  Thus, service connection is not warranted for arthritis as a chronic disease because gouty arthritis did not manifest in service.  Id.

In sum, although the Veteran testified of swelling and discomfort in service following an altercation, he also admitted that he did not receive treatment for his right hand in service or for years after service.  In addition, the competent medical evidence found that the Veteran's right hand condition was less likely than not etiologically related to his military service and found no indications that arthritis manifested in service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014). 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

Service connection for residuals of a right hand fracture, to include acute gouty arthritis, is denied.





____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


